UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA F I L E D

_ AUG ° 3 2011
Tlmothy Adams’ ) Clerk. U.S. District & Bankruptcy
) Courts forthe Dlstrlct of ColumbIa
Plaintiff, )
)
v. ) Civi] Action No. ‘ c_,
) ll 1390
U.S. Attorney’s Off`ice, )
)
Defendant. )
MEMORANDUM OPlNION

This matter is before the Court on review of plaintiff s pro se complaint and application
to proceed in forma pauperis The application will be granted and the complaint will be
dismissed pursuant to 28 U.S.C. § 191 5A (requiring dismissal of a prisoner’s complaint upon a
determination that the complaint, among other grounds, fails to state a claim upon which relief
may be granted).

Plaintiff, a prisoner at the Federal Correctional Institution in Fairton, New Jersey,
purports to bring a claim under the Privacy Act, 5 U.S.C. § 552a, but he seeks the amendment of
"false and inaccurate statements" the United States Attorney’s ()ffice allegedly submitted in
collateral court proceedings challenging his conviction. Pet. at 1. Plaintiff asserts that in his
many filings since November 199'7, seeking to vacate his 1995 conviction under 28 U.S.C.

§ 2255, see Pet. at 2-5 (page numbers supplied), neither the Middle District of North Carolina
nor the United States Court of Appeals for the Fourth Circuit has "addressed the central question
of whether the affidavit submitted by the United States attorney’s office opposing the § 2255
motion was false." Compl. at 5 (page number supplied). He now seeks to litigate this issue via

the Privacy Act.

The Privacy Act requires federal agencies to maintain records "used by the agency in
making any determination about any individual with such accuracy, relevance, timeliness, and
completeness as is reasonably necessary to assure fairness to the individual in the
determination[.]" 5 U.S.C. § 552a(e)(5). Section 552a(d) allows individuals access to agency
records about themselves and to request the amendment of records "they believe to be inaccurate,
irrelevant, untimely, or incomplete." D0e v. Federal Bureau oflnvesligation, 936 F.2d 1346,
1350 (D.C. Cir. 1991). Subsections (g)(l)(A) and (C) authorize civil actions to enforce the
amendment and accuracy requirements. Plaintiff` s Privacy Act claim is fraught with problems,
but the claim essentially fails because the challenged affidavit is a court document, to which the
Privacy Act does not apply, see FuIler-Avent v. U.S. Probation Off, 226 Fed. Appx. 1 (D.C. Cir.
2006), and the court, not the agency, made the adverse determination

Besides, in order to grant the relief sought, this Court would need to review the decisions
of the post-conviction courts. As a general rule applicable here, a federal district court lacks
subject matter jurisdiction to review the decisions of another federal court. See 28 U.S.C. §§
1331, 1332 (general jurisdictional provisions); Flemirzg v. United States, 847 F. Supp. 170, 172
(D.D.C. 1994), cerl. denied 513 U.S. 1 150 (1995). Because this action is yet another of

plaintiffs attempts to overtum his conviction, wh

with prejudice. A separate Order accompanies th1 m = -= ra m 0 1nio .

Date:July; § ,2011

        

united srarés Dislri¢r Judg@